DETAILED ACTION
	This Office action is in response to applicant’s amendments and arguments filed 10/13/2020.  In applicant’s amendments claims 1-3, 5-6, and 8-9 amended.  Claims 1-9 are currently pending and considered below. An action on the merits now follows.
Response to Amendment
The objections to the abstract of the disclosure, and the drawing, specification, and claim objections have been obviated in view of applicant’s amendments and arguments.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments, and were withdrawn.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130324374 A1 (Ellis) in view of US 4621807 A (Stramer) in view of US 7029426 B1 (Fuller) in further view of US 5554086 A (Habing). 
	Regarding Independent Claim 1, Ellis discloses an exercise apparatus for a squat exercise to be performed by a user, the squat exercise comprising the performance of a squat and return to an upright position (See Figures 37-38 for a user U performing a squat), the exercise apparatus comprising: 
	a flat user buttocks pad (glut pad 28, see Figure 1 for glute pad 28 which has a flat surface) supported by an arm (seat arm 26 and lever 24) pivotally mounted for rotation in a vertical plane about an arm upright (leg 16; see Figures 37-38 for arm 26 rotating in the vertical plane relative to leg 16) adapted to allow the user to perform the exercise with the buttocks in contact with the user buttocks pad throughout the complete performance of the squat exercise (see Figures 37-38), 
	user hand grips (handles 34, 36) for engagement by the user during the exercise (handles 34, 36 are gripped by the user during the exercise, see Figures 37-38); 
	a weight stack (weight stack 106) operatively connected to the arm for providing a resistive force to the rotation of the arm in a first direction and an assisting force to the rotation of the arm in a second direction (¶ 123 below; weight stack will resist motion in the downward direction and provide an assist motion in the upwards direction); 

    PNG
    media_image1.png
    205
    359
    media_image1.png
    Greyscale

(“stationary platform”; “the user to place his or her feet on a stationary platform” 132) and with the user adapted to rest against the user buttocks pad during the exercise (see Figures 37-38 for users buttocks against the pad 28 during exercise); 
	and a base for supporting the arm upright, weight stack (base leg 14; the weight stack and arm attached to the base leg in order to function). 
	Ellis discloses the exercise device as substantially claimed, see above. Ellis further discloses that the arm is adjustable (“Additional adjustment means (not shown) can be included for adjusting glute pad 28 and lever also for the comfort of user U” ¶ 96) and wherein the weight stack is connected to the arm by a cable (cable 108) affixed to a rotatable cam (cam 110).
	Ellis does not disclose a length of the arm and its initial angular position with respect to a horizontal being adjustable; the weight stack positioned forwardly in front of and in alignment with the buttocks pad; the footrest comprising an angled ramp portion for supporting a forward portion of the user's feet such that heels of the user are positioned whereby a weight of the user is directed through the heels; and a base for supporting the footrest. 
	Stramer teaches an analogous exercise apparatus for leg exercises by a user ("an exercising apparatus which permits an individual to perform each of the four hip and thigh exercises independently and in a comfortable, standing position" Col. 1, lines 34-36) comprising:
	a user buttocks pad (padded roller 65, Figure 1) supported by an arm (crank arm 64) pivotally mounted for rotation in a vertical plane (see Figure 1 for arrows indicating rotation of the arm 64 in vertical directions) about an upright (vertical frame 2 with crossbar 10) to allow the user to perform the exercise while in contact with the buttocks pad (a user is capable of using the roller 65 for exercise),
("Shaft 66 has a number of holes 68 spaced longitudinally along its length. A spring loaded push pin 69 is mounted on the crash arm 64. As the arm 64 is moved along the shaft 66, its position can be locked relative to the shaft 66 by placing the push pin into one of the holes 68 on shaft 6b" Col. 3, lines 50-55; see Figure 2 for the arm 64 being horizontally extendable such that the pad 65 moves towards and away from the pivot point) and its initial angular position with respect to the horizontal being adjustable ("A spring loaded push pin 72 is attached to the selector bar 20. By rotating the selector bar 20 and locating the pin 72 in one of the apertures 71 in the plate 14a, the angular position of the crank arm 64 can be set" Col. 3, lines 63-66; see Figure 3 for pin 72 inserted into apertures 71 locking the arm as a selected angle relative to the front and back pulley plates 14a, 14b). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Ellis’s arm to have an adjustable length of arm and to modify Elli’s invention with a selector bar and pin to adjust the initial angular position with respect to the horizontal, as taught by Stramer, in order to provide adjustability for the user’s comfort and to be adjustable to the user’s height.
	Fuller teaches an analogous squat device an exercise apparatus for a squat exercise to be performed by a user, the squat exercise comprising the performance of a squat and return to an upright position (see Figures 3-4) comprising a footrest (foot platform 14) comprising an angled ramp portion (foot platform 14, see Figure 4 for platform 14 being ramped) for maintaining supporting a forward portion of the user's feet of a user (see Figure 4 for the forward part of the user’s feet supported on the foot platform) whereby a weight of the user is directed through the heels (the user’s weight is directed through the user’s heels to the foot platform) and a base for supporting the footrest (frame 11, 12). It would have been obvious to one skilled in 
	Habing teaches an analogous squat device an exercise apparatus for a squat exercise to be performed by a user, the squat exercise comprising the performance of a squat and return to an upright position (Col. 4, lines 43-46; see Figures 3 to 4) comprising a flat user buttocks pad (seat cushion 48) supported by an arm (swing member 38)) pivotally mounted for rotation in a vertical plane (see Figures 3-4); and a weight stack (weight stack 102) positioned forwardly in front of and in alignment with the buttocks pad (See Figure 1 for the weight stack 102 located in front of the buttocks pad such that when a user is using the device for squats it is aligned in front of them) and operatively connected to the arm for providing a resistive force to the rotation of the arm in a first direction and an assisting force to the rotation of the arm in a second direction (see Figures 3-4; weight stack 102 provides resistance in a first direction when moving from Figure 3 to Figure 4 and assistive force from Figure 4 to Figure 3). 	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the location of the weight stack such that the weight stack is positioned forwardly in front of and in alignment with the buttocks pad, as taught by Habing, in order to allow the user to have visual confirmation of the weights while in use by the user. 
	Regarding Claim 2, Ellis in view of Stramer, Fuller, and Habing further teaches the exercise apparatus of claim 1 wherein the arm comprises a main portion (lever 24) pivotally mounted to (through axle 22) and a right-angle portion (seat arm 26) to which the user buttocks pad is mounted (pad 28 is mounted to seat arm 26).  
	Regarding Claim 3, Ellis in view of Stramer, Fuller, and Habing further teaches the exercise apparatus of claim 2 wherein the right-angle portion of the arm is dimensioned to align the user buttocks pad with the hand grips and footrest (See Figure 37, buttocks pad 28 is aligned centrally with the hand grips as seen and with the foot pad being located where the users feet are in Figure 37), the main portion being laterally offset therefrom (lever 24 is offset such that it is to the side of the device).  
	Regarding Claim 4, Ellis in view of Stramer, Fuller, and Habing further teaches the exercise apparatus of claim 1 wherein the weight stack is connected to the arm by a cable (cable 108) affixed to a rotatable cam (cam 110).  
	Regarding Claim 5, Ellis in view of Stramer, Fuller, and Habing further teaches the exercise apparatus of claim 4 wherein the rotatable cam and the arm are journaled about an axle (axle 22) mounted to the arm upright (axle 22 is mounted through leg 16), the cam and arm being mutually engageable to operatively connect the weight stack to the arm (the lever 24 is attached to one end of the axle 22 with the cam 110 mounted to the other end operationally coupling the lever 24 to the weight stack 106).  
	Regarding Claim 6, Ellis in view of Stramer, Fuller, and Habing further teaches the exercise apparatus of claim 5, wherein an initial angular position of the arm about the axle with respect to the rotatable cam is adjustable (see Claim 1 modification, the initial angle position of the arm is adjustable through the selector bar 20 and pin 72 relative to the rotatable cam).  
	Regarding Claim 7, Ellis in view of Stramer, Fuller, and Habing further teaches the exercise apparatus of claim 6 wherein the initial angular position is established by a pin (pin 72) and multiple bore locking system (selector bar 20; bar 20 is rotated relative to the cam with pin 72 inserted into apertures 71 to lock the relative angle of the arm).  
	Regarding Claim 8, Ellis in view of Stramer, Fuller, and Habing further teaches the exercise apparatus of claim 4 wherein the cable is affixed to the rotatable cam such that the cable is wound about a periphery portion of the cam as the cam rotates from an initial position (“Cable 108 connects weigh stack 106 to a cam 110. When handles 34, 36 are pushed, cam 110 rotates, winding cable 108 and thus lifting weights 112 in weight stack 106” ¶ 123; See Figure 37, cable 108 is wound around the periphery of the cam 110 when lifting the weights 106).  

	Regarding Claim 9, Ellis in view of Stramer, Fuller, and Habing discloses the invention as substantially claimed, see above. Ellis in the embodiment of Figure 37 does not disclose wherein the main portion of the arm includes a portion extending forwardly of the arm upright which supports a counterweight.  
	Ellis in a different embodiment teaches an analogous exercise device sharing the same reference numbers (Figure 1; the arm and uprights share the same reference number) wherein the main portion of the arm includes a portion (counterweight arm 30) extending forwardly of the arm upright (arm 30 extends in the opposite direction of the lever 24 and forwardly relative to leg 16) which supports a counterweight (counterweights 56). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Ellis’s (¶ 109). 

    PNG
    media_image2.png
    705
    831
    media_image2.png
    Greyscale

Figure 1: Ellis
Response to Arguments
Applicant's arguments filed 10/13/2020 have been fully considered but they are not persuasive. Applicants amendments have overcome the prior art rejection of claims 1-8 under Stramer due to Stramer not disclosing the newly amended limitations. However, the claims are not allowable as claims 1-9 are rejected under Ellis in view of Stramer, Fuller, and Habing which teach the newly amended claims as seen above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 



/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784